Citation Nr: 1324682	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-10 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for plantar fasciitis and pes planus, left foot, from February 1, 2007.

2.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served in combat on active duty from August 1996 to October 2005, to include service in the Southwest Asia Theatre of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2006 by the VARO in San Diego, California.  The Board issued a November 2010 decision in which it granted a 20 percent rating from October 23, 2005 through March 26, 2006; and a 30 percent rating from March 27, 2006 through September 17, 3006.  A temporary total (100 percent) rating was already in effect from September 18, 2006 through January 31, 2007.  

In November 2010 and November 2012 The Board remanded the matter of entitlement to an increased rating for plantar fasciitis of the left foot beginning on February 1, 2007.  In November 2012, the Board also granted an increased, 50 percent, rating for posttraumatic stress disorder (PTSD), and denied entitlement to higher initial ratings for a lumbar spine disability and plantar fasciitis of the right lower extremity.

In December 2012, the Veteran submitted a statement to the Appeals Management Center (AMC), in which he expressed continuing disagreement with the rating for his back disability.  This statement is construed as a claim for increase.  The issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 presentation to the Board, the Veteran's representative reported that the Veteran had alleged that his left foot disability had gotten worse.  The representative argued that the claim should be remanded for a new examination.  A new examination is required when there is evidence, including a Veteran's report, that there had been an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).
 
In November 2012, the AMC issued a rating decision implementing the Boards decision to grant an increased rating for PTSD.  In his December 2012 statement the Veteran expressed disagreement with the 50 percent rating.  The Board is required to remand this issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination for the purpose of determining the current severity of his plantar fasciitis and pes planus, left foot.  The claims file should be reviewed in connection with the examination.  

The examiner should state:

(a)  whether the Veteran's symptoms are reflective of a moderate foot disability, a moderately severe foot disability, or a severe foot disability;

(b)  whether the Veteran's disability is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity; and.  

(c)  whether the Veteran would be equally well served by amputation at the site of election with prosthesis in place.

2.  The AOJ should issue a statement of the case with regard to the issue of entitlement to an increased rating for PTSD.  This issue should not be certified to the Board, unless a sufficient substantive appeal is received.

3.  If any benefit sought in a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case, and return the record to the Board, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



